

PLANTRONICS, INC.
TRANSITION AGREEMENT
This Transition Agreement (“Transition Agreement”) is made by and between
Richard R. Pickard (“Executive”) and Plantronics, Inc. (the “Company”)
collectively referred to as the “Parties,” as of September 6, 2016 (the
“Transition Period Commencement Date”):
RECITALS
WHEREAS, Executive is employed by the Company as Vice President, Legal, General
Counsel and Secretary pursuant to the terms of an offer letter between Executive
and the Company dated May 31, 2001 and an employment agreement between Executive
and the Company signed July 6, 2001 and Executive and the Company have entered
into a Change of Control Severance Agreement effective as of July 1, 2014 (the
“Change of Control Agreement”);
WHEREAS, Executive will be stepping down from his role as Vice President, Legal,
General Counsel and Secretary effective October 2, 2016 (the “Transition Date”);
WHEREAS, the Company desires to have Executive remain employed following the
Transition Date to help his successor transition into Executive’s role, to help
to manage the antitrust litigation with GN Netcom and to provide additional
services to the Company as may be mutually agreed;
WHEREAS, if Executive remains employed with the Company through the Transition
Date, then Executive will be entitled to the severance benefits set forth in
Section 2 below, subject to Executive executing and not revoking the
Supplemental Separation Agreement attached hereto as Exhibit A (the
“Supplemental Separation Agreement”), in accordance with the terms below; and
WHEREAS, the Parties, and each of them, wish to set forth the terms of
Executive’s continued employment through his separation from the Company and to
resolve any and all disputes, claims, complaints, grievances, charges, actions,
petitions and demands that Executive may have against the Company as defined
herein.
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
COVENANTS
1.    Transition; Compensation and Benefits During the Transition Period;
Compensation and Benefits During the Continuing Employment Period; Termination
Date; Employment Status.
(a)    Transition. From the Transition Period Commencement Date through the
Transition Date (the “Transition Period”), the Parties agree that Executive will
continue to be employed pursuant to the current terms of his employment, as
amended by this Transition Agreement. Prior to the Transition Date, Executive
will continue in his role as Vice President, Legal, General Counsel and
Secretary on a full-time basis, continuing to report to Pam Strayer, Senior Vice
President and Chief Financial Officer. Effective as of the Transition Date,
Executive will be deemed to have resigned from his position as Vice President,
Legal, General Counsel and Secretary and officer of




--------------------------------------------------------------------------------




the Company, and from any director or officer positions with respect to any
subsidiaries of the Company. Executive agrees to execute any documents as
necessary or desirable to effect any such resignations. Following the Transition
Date and through the Actual Termination Date (the “Continuing Employment
Period”), Executive shall remain employed by the Company on a part-time basis,
engaging in activities relating to the transition of his duties as Vice
President, Legal, General Counsel and Secretary to his successor, as well as
providing services relating to the GN Netcom antitrust litigation and any other
matters that the parties may mutually agree upon, reporting to Pam Strayer,
Senior Vice President and Chief Financial Officer. During the Continuing
Employment Period, it is anticipated that Executive will work an approximate 33%
work schedule. Given the nature of a part-time work schedule, the Parties agree
to work in good faith to coordinate the time during which Executive will provide
services hereunder and the Company acknowledges that Executive will have
personal and other obligations outside of his duties and obligations hereunder
that may constrain the times during which he will be able to provide services
hereunder.
(b)    Indemnification. During the Transition Period Executive will continue to
have rights to indemnification to the maximum extent permitted under the
Company’s Articles of Incorporation or Bylaws, pursuant to contract, and
applicable law. During the Continuing Employment Period Executive will continued
to have the same rights to indemnification as applied to him during the
Transition Period.
(c)    Compensation and Benefits During the Transition Period.
(i)    During the Transition Period, the Company will continue to pay Executive
as compensation for his services his current base salary at the annualized rate
of $385,800 (the “Current Base Salary”). The Current Base Salary will be paid in
accordance with the Company’s normal payroll practices and be subject to the
usual, required withholding.
(ii)    During the Transition Period and subject to Section 2(c) of this
Agreement, Executive will not be eligible to participate in any bonus plan or
program sponsored by the Company and it is the Parties expectation that
Executive will not be granted any new equity awards during the Transition
Period.
(iii)    Following the Transition Period Commencement Date, Executive’s
outstanding equity awards will continue to vest during the period Executive
provides employment or consulting services to the Company, subject to the terms
and conditions of the equity incentive plan and the equity award agreement under
which each such equity award was granted. The Parties acknowledge and agree that
there will be no break in Executive’s service to the Company between the
Transition Date and the commencement of the Continuing Employment Period.
(iv)    During the Transition Period, Executive will continue to be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other executive officers of the Company,
except with respect to participation in the bonus arrangements and equity
program referred to in Section 1(c)(ii) above, subject to the satisfaction of
any eligibility requirements. Executive’s health insurance benefits (including
medical, dental and vision) will cease on the last day of October 2016 (or, if
earlier, on the last day of the month in which the Actual Termination Date as
defined in Section 1(e) below occurs), subject to Executive’s right to continue
his health insurance under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”). During the Transition Period, Executive


-2-

--------------------------------------------------------------------------------




will continue to be subject to the Company’s Exempt Time Off program as then in
effect and will not accrue vacation pursuant to the terms of that program. The
Company reserves the right to cancel or change any benefit plans and programs it
offers to its officers or employees at any time.
(v)    During the Transition Period, Executive will continue to be eligible for
the benefits set forth in the Change of Control Agreement upon the terms set
forth therein. Following the Transition Date, Executive will not be entitled to
receive any severance or other benefits pursuant to the terms of the Change of
Control Agreement.
(d)    Compensation and Benefits During the Continuing Employment Period.
(i)    During the Continuing Employment Period, the Company will pay Executive
as compensation for his services a base salary at the annualized rate of
$120,000 (the “Continuing Base Salary”). The Continuing Base Salary will be paid
periodically in accordance with the Company’s normal payroll practices and be
subject to the usual, required withholding.
(ii)    During the Continuing Employment Period, Executive will not be eligible
to participate in any bonus plan or program sponsored by the Company and it is
the Parties expectation that Executive will not be granted any new equity awards
during the Continuing Employment Period.
(iii)    Executive’s equity awards will continue to vest during the Continuing
Employment Period in accordance with the applicable vesting schedule(s) and the
terms and conditions of the equity incentive plan and the equity award agreement
under which such equity awards were granted. Upon the Actual Termination Date,
Executive’s outstanding equity awards will vest as to the number of shares
subject to such awards that would have otherwise vested through the Actual
Termination Date as if the equity awards were vesting on the monthly anniversary
of the vesting commencement date applicable to each such award as to a pro-rata
number of shares based on the length of the term of the original vesting
schedule, less the number of shares subject to such awards that have previously
vested pursuant to the awards’ respective original vesting schedules. Following
the Actual Termination Date, and after giving effect to the vesting referenced
in this Section 1(d)(iii), any unvested equity awards will terminate.
By way of example only, if Executive had been granted an award of 4,800 shares
of restricted stock on January 1, 2015, which vested as to 1,200 shares on
January 1 of 2016, 2017, 2018 and 2019, respectively, then assuming the Actual
Termination Date is June 1, 2017, then, subject to the other terms and
conditions of this Agreement, the restricted stock award would vest as to an
additional 500 shares (that is, the restricted stock award will be considered to
have vested as to 100 shares on the first day of each calendar month following
the vesting commencement date applicable to such award).
(iv)    During the Continuing Employment Period, Executive will continue to be
entitled to participate in the employee benefit plans currently and hereafter
maintained by the Company of general applicability to other employees of the
Company, subject to the satisfaction of any eligibility requirements, provided
that he will not be eligible to participate in any bonus plan or program
sponsored by the Company and it is the Parties expectation


-3-

--------------------------------------------------------------------------------




that Executive will not be granted any new equity awards during the Continuing
Employment Period. Executive understands the Company’s employee benefit plans
have minimum hour requirements for eligibility to participate and under their
current terms, Executive will not be eligible to participate in the following
Company employee benefit plans based on his reduced work schedule during the
Continuing Employment Period: medical, dental, vision, health flexible spending
account (with respect to additional contributions only), 401(k) Plan (with
respect to additional contributions only and beginning January 1, 2017), basic
life and basic accidental death and dismemberment insurance coverage. The
Company reserves the right to cancel or change any benefit plans and programs it
offers to its officers or employees at any time and the Company is under no
obligation to modify its existing employee benefit plans or adopt new employee
benefit plans to provide Executive continuing employee benefits coverage. During
the Continuing Employment Period, Executive will continue to be subject to the
Company’s Exempt Time Off program as then in effect and will not accrue vacation
pursuant to the terms of that program.
(e)    Termination Date. Executive’s termination date will occur on a date to be
agreed upon between Executive and the Company, or earlier as provided in Section
1(f) (the date of Executive’s actual termination of employment with the Company,
the “Actual Termination Date”).
(f)    Employment Status. Executive is free to terminate his employment at any
time prior to the Actual Termination Date, for any reason or for no reason.
Similarly, the Company is free to terminate Executive’s employment at any time
prior to the Actual Termination Date, for any reason or for no reason.
2.    Cash Payments. If Executive remains employed with the Company through the
Transition Date or dies or becomes Disabled prior to the Transition Date, then,
subject to Executive (or his personal representative or estate) executing and
not revoking the Supplemental Separation Agreement, which must (i) be executed
on or following the Transition Date, and (ii) become effective and irrevocable
no later than the sixtieth (60th) day following the Transition Date (the
“Supplemental Release Deadline”), Executive (or his personal representative or
estate) will receive the following:
(a)    A lump sum payment equal to $385,800, which represents twelve (12) months
of Executive’s Current Base Salary, less applicable withholdings, payable within
ten (10) calendar days following the effective date of the Supplemental
Separation Agreement;
(b)    A lump sum payment equal to $8,280, which represents twelve (12) months
of Executive’s automobile allowance, less applicable withholdings, payable
within ten (10) calendar days following the effective date of the Supplemental
Separation Agreement;
(c)    A lump sum payment, less applicable withholdings, equal to the bonus
Executive would have otherwise been eligible to receive under the Company’s 2017
Associate Incentive Plan, assuming he had remained employed with the Company
through the bonus payment date and assuming performance goals were achieved at
target levels under the Company’s 2017 Associate Incentive Plan (the “2017 Bonus
Amount”). The actual amount of the 2017 Bonus Amount to be paid to Executive
will be prorated and will be determined by multiplying (x) the 2017 Bonus Amount
by (y) a fraction, the numerator of which is the number of days that have passed
since the commencement of the 2017 fiscal year through the Transition Date and
the denominator of which is 365. For avoidance of doubt, if Executive remains
employed to the Transition Date Executive


-4-

--------------------------------------------------------------------------------




will have worked for two of the four quarters of the Company’s fiscal year and
shall be entitled to half of his target bonus or $96,450 payable at the same
time as bonuses are paid to other senior executives of the Company, but in no
event (i) prior to the date the Supplemental Separation Agreement becomes
effective and irrevocable, and (ii) after the fifteenth day of the third month
following the end of the Company’s 2017 taxable year.
(d)    A lump sum payment equal to 150% of: (A) the monthly premium that
Executive would be required to pay to continue Executive’s group plan coverage
under COBRA at the rates in effect on the date of the Transition Date,
multiplied by (B) twelve (12), which payment will be made regardless of whether
Executive elects COBRA continuation coverage, less applicable withholdings,
payable within ten (10) calendar days following the effective date of the
Supplemental Separation Agreement.
(e)    A lump sum payment equal to $11,574, which represents the Company
contribution Executive would have been entitled to receive under the Company’s
401(k) Plan, less applicable withholdings, payable within ten (10) calendar days
following the effective date of the Supplemental Separation Agreement.
(f)    For these purposes of this Section 2, Executive will be considered to
have become “Disabled” if he is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.
(g)    If the Supplemental Separation Agreement does not become effective and
irrevocable by the Supplemental Release Deadline, Executive will forfeit any
right to severance payments or benefits under this Transition Agreement. In no
event will severance payments or benefits be paid or provided until the
Supplemental Separation Agreement actually becomes effective and irrevocable.
Any severance payments that would have been made to Executive prior to the
Supplemental Separation Agreement becoming effective and irrevocable will be
paid to Executive no later than the first Company payroll date on or following
the Supplemental Release Deadline and the remaining payments will be made as
provided in this Transition Agreement.
(h)    For avoidance of doubt, (A) if Executive resigns from or otherwise
voluntarily terminates his employment with the Company for any reason prior to
the Transition Date, he will not be entitled to any severance payments pursuant
to this Section 2 or otherwise, and (B) Executive’s rights and entitlements to
payments under this Section 2 are not conditioned or otherwise subject to
Executive providing services to the Company following the Transition Date.
3.    Salary & Other Compensation Acknowledgments. Executive acknowledges and
represents that the Company has paid Executive all salary, wages, bonuses,
commissions and any and all other compensation and benefits (in cash, equity or
otherwise) due to Executive through the date hereof, except for Executive’s
outstanding equity awards as set forth on Exhibit B, which will continue to be
governed by their applicable terms (including vesting) following the date
hereof. Executive acknowledges and agrees that he has not and will not accrue
any vacation through the Effective Date. For avoidance of doubt, nothing in this
Section 3 is intended to reduce the payments the Company is required to pay
Executive as provided under Sections 1 through 2 of this Agreement. For
avoidance of doubt, Executive will be entitled to receive all benefit
entitlements vested and non-forfeitable as of the Transition Date, pursuant to
written terms of any applicable employee


-5-

--------------------------------------------------------------------------------




benefit plan sponsored by the Company and to the extent that Executive continues
to have account balances in any such plans after the Transition Date, Executive
shall be entitled to receive the value of those account balances to be paid or
otherwise distributed in accordance with the terms and conditions of such plans
and applicable elections made by Executive with respect thereto.
4.    Release of Claims. Executive hereby fully, forever, irrevocably and
unconditionally releases and discharges the Company, its current and former
officers, directors, stockholders, corporate affiliates, subsidiaries, insurers,
parent companies, successors and assigns, agents and employees (each in their
individual and corporate capacities) (hereinafter the “Released Parties”) from
any and all claims, charges, complaints, demands, causes of action, liabilities,
and expenses (including attorneys’ fees and costs), of every kind and nature
that Executive ever had or now has against the Released Parties, including, but
not limited to, all employment discrimination claims under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in
Employment Act, the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101
et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the California Fair Employment and
Housing Act, Cal. Gov’t Code § 12900 et seq., the California Family Rights Act,
Cal. Gov’t Code § 12945.2 and § 19702.3, the California Equal Pay Law, Cal.
Labor Code § 1197.5 et seq., the California Unruh Civil Rights Act, Cal. Civil
Code § 51 et seq. and the California Family and Medical Leave Law, Cal. Labor
Code §§ 233, 7291.16 and 7291.2, all as amended, and all claims arising out of
the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. and the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., all
as amended, and all common law claims including, but not limited to, actions in
tort, defamation and breach of contract, including, but not limited to, any
claim or damage arising out of Executive’s employment with and/or separation
from the Company (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above, and claims for wrongful discharge, breach of contract, breach of the
covenant of good faith and fair dealing, violation of public policy, defamation,
fraud, personal injury, and emotional distress; provided, however, that nothing
in Transition Agreement prevents Executive from bringing any claims relating to
the validity of this Transition Agreement, or from filing, cooperating with, or
participating in any proceeding before the EEOC or a state Fair Employment
Practices Agency (except that Executive acknowledges that he may not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding) or from bringing any rights or claims under the Age Discrimination
in Employment Act of 1967 (29 U.S.C. § 621 et seq.) that may arise after the
date this Transition Agreement is signed. The only exceptions to this release
are any claim(s) Executive may have for:
(a)    unemployment benefits pursuant to the terms of applicable law (to the
extent available to Executive under applicable law);
(b)    workers’ compensation insurance benefits pursuant to Division 4 of the
California Labor Code or a comparable and applicable state law, under the terms
of any worker’s compensation insurance policy or fund of the Company (for which
Executive represents that he has reported all work-related injuries, if any,
that Executive has suffered or sustained during his employment with the Company;


-6-

--------------------------------------------------------------------------------




(c)    continued participation in certain of the Company’s group health benefit
plans pursuant to the terms and conditions of the federal law known as “COBRA,”
if applicable, and/or any applicable state law counterpart to COBRA;
(d)    any benefit entitlements vested as of the Actual Termination Date,
pursuant to written terms of any applicable employee benefit plan sponsored by
the Company;
(e)    indemnification protection under the Company’s Articles of Incorporation
or Bylaws, pursuant to contract or applicable law; and
(f)    any claims that, as a matter of applicable law, are not waivable.
5.    Waiver of Unknown Claims. Executive understands and agrees that the claims
released in Section 4 above include not only claims presently known to
Executive, but also include all unknown or unanticipated claims, rights,
demands, actions, obligations, liabilities, and causes of action of every kind
and character that would otherwise come within the scope of the released claims
as described in Section 4. Executive understands that he may hereafter discover
facts different from what he now believes to be true, which if known, could have
materially affected this Transition Agreement, but Executive nevertheless waives
any claims or rights based on different or additional facts. Executive knowingly
and voluntarily waives any and all rights or benefits that he may now have, or
in the future may have, under the terms of Section 1542 of the Civil Code of the
State of California, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OF OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
6.    Confidential Information and Non-Solicitation. Executive acknowledges and
reaffirms his obligation to keep confidential all non-public information
concerning the Company that Executive acquired during the course of his
employment with the Company, as stated more fully in the Employee Patent,
Secrecy and Invention Agreement dated July 6, 2001 (“Confidentiality
Agreement”), which remains in full force and effect. Executive affirms his
obligation to keep all Company information confidential and not to disclose it
to any third party in the future. The Confidentiality Agreement is incorporated
herein by this reference, and Executive agrees to continue to be bound by the
terms of that Confidentiality Agreement.
7.    Acknowledgments and Right to Revoke. Executive acknowledges that he has
been given twenty-one (21) days after receipt of this Transition Agreement to
consider this Transition Agreement. By signing this Transition Agreement,
Executive acknowledges that he was offered a period of at least twenty-one (21)
days to consider the terms of this Transition Agreement but, to the extent not
taken, Executive chooses to waive this consideration period. If Executive does
not accept this Transition Agreement within that time, it will become null and
void. Executive is advised to consult with an attorney prior to executing this
Transition Agreement. Executive represents and agrees that he fully understands
his right to discuss all aspects of this Transition Agreement with his private
attorney, that he has availed himself of this right, that he has carefully read
and fully understands all of the provisions of this Transition Agreement, and
that he is voluntarily entering


-7-

--------------------------------------------------------------------------------




into this Transition Agreement. Executive understands and agrees that the waiver
of rights contained in this Transition Agreement is only an exchange for the
consideration specified herein, and that he would not otherwise be entitled to
such consideration. Once Executive has signed the Transition Agreement,
Executive can revoke his acceptance within seven (7) days by so notifying
InaMarie Johnson, Human Resources, 345 Encinal Street, Santa Cruz, California
95060. Fax number: 831-426-0136. This Transition Agreement will become effective
on the eighth day following Executive signing it (the “Effective Date”).
8.    Non-Disparagement. Executive understands and agrees that as of the
Transition Period Commencement Date he shall not make any false, disparaging or
derogatory statements to any media outlet, industry group, financial institution
or current or former employee, consultant, client, customer of the Company or
other person or entity regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs and
financial condition. The Company agrees as of the Transition Period Commencement
Date to refrain from making any disparaging statements about Executive.
Executive understands that the Company’s obligations under this paragraph extend
only to the Company’s current executive officers and members of its Board of
Directors and only for so long as each officer or member is an employee or
director of the Company.
9.    Amendment. This Transition Agreement shall be binding upon the parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
Parties.
10.    Binding Agreement. This Transition Agreement is binding upon and shall
inure to the benefit of the Parties and their respective heirs, executors,
administrators, agents, successors and assigns.
11.    Waiver of Rights. No delay or omission by the Company in exercising any
right under this Transition Agreement shall operate as a waiver of that or any
other right. A waiver or consent given by the Company on any one occasion shall
be effective only in that instance and shall not be construed as a bar to or
waiver of any right on any other occasion.
12.    Severability. If any provision in this Transition Agreement is for any
reason held to be unenforceable, it shall not affect the enforceability of the
remaining provisions and the remaining provisions shall be enforced to the
extent permitted by law.
13.    Nature of Agreement. Executive understands and agrees that this
Transition Agreement is not intended, nor should it be construed at any time, to
be an admission of liability or wrongdoing on the part of the Company.
14.    Protected Activity Not Prohibited: Executive understands that nothing in
this Agreement or the Confidentiality Agreement shall in any way limit or
prohibit Executive from engaging for a lawful purpose in any Protected Activity.
For purposes of this Transition Agreement and the Confidentiality Agreement,
“Protected Activity” shall mean filing a charge or complaint, or otherwise
communicating, cooperating, or participating with, any state, federal, or other
governmental agency, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, and the National Labor Relations Board.
Notwithstanding any restrictions set forth in this Transition Agreement or the
Confidentiality Agreement, Executive


-8-

--------------------------------------------------------------------------------




understands that he is not required to obtain authorization from the Company
prior to disclosing information to, or communicating with, such agencies, nor is
Executive obligated to advise the Company as to any such disclosures or
communications. Notwithstanding, in making any such disclosures or
communications, Executive agrees to take all reasonable precautions to prevent
any unauthorized use or disclosure of any information that may constitute
Company confidential information under the Confidentiality Agreement to any
parties other than the relevant government agencies. Executive further
understands that “Protected Activity” does not include the disclosure of any
Company attorney-client privileged communications, and that any such disclosure
without the Company’s written consent shall constitute a material breach of this
Transition Agreement and the Confidentiality Agreement. In addition, pursuant to
the Defend Trade Secrets Act of 2016, Executive is notified that an individual
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made in confidence to a
federal, state, or local government official (directly or indirectly) or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law. In addition, an individual will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in a complaint or other document filed in a lawsuit
or other proceeding, if (and only if) such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.
15.    Voluntary Assent. Executive affirms that no other promises or agreements
of any kind have been made to or with Executive by any person or entity
whatsoever to cause Executive to sign this Transition Agreement, and that
Executive fully understands the meaning and intent of this Transition Agreement.
Executive further states and represents that he has carefully read this
Transition Agreement, understands the contents herein, freely and voluntarily
assents to all of the terms and conditions hereof, and signs his name of his own
free act.
16.    Applicable Law. This Transition Agreement shall be interpreted and
construed by the laws of the State of California, without regard to conflict of
laws provisions.
17.    Attorneys’ Fees. In the event of any dispute concerning this Transition
Agreement, the prevailing party will be entitled to recover its attorneys’ fees
and costs, in addition to any other relief to which such party may be entitled.
18.    Taxes. All payments made pursuant to this Agreement will be subject to
any applicable tax withholdings. The Company makes no representations or
warranties with respect to the tax consequences of the payments and any other
consideration provided to Executive or made on his behalf under the terms of
this Agreement. Executive agrees and understands that he is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon.
19.    Entire Agreement. This Transition Agreement contains and constitutes the
entire understanding and agreement between the Parties with respect to
Executive’s severance benefits and the settlement of claims against the Company
and cancels all previous oral and written negotiations, agreements and
commitments in connection therewith. Nothing in this Section,


-9-

--------------------------------------------------------------------------------




however, shall modify, cancel or supersede Executive’s obligations set forth in
Section 6 herein or the documents identified in Section 6.
20.    Arbitration. The Parties agree that any and all disputes arising out of
the terms of this Transition Agreement and their interpretation, and any of the
matters released, shall be subject to final and binding arbitration before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes in Santa Clara County, California. THE PARTIES HEREBY AGREE
TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW
BY A JUDGE OR JURY. This Section will not prevent either party from seeking
preliminary injunctive relief (or any other provisional remedy) under applicable
law from any court having jurisdiction over their Parties and the subject matter
of their dispute relating to their obligations under this Transition Agreement
or under the Confidentiality Agreement before arbitration or while arbitration
is pending.


-10-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Transition Agreement on the
respective dates set forth below.
Dated: September 6, 2016
By
 
 
 
S. Kenneth Kannappan
 
 
Chief Executive Officer
 
 
 
Dated: September 6, 2016
By
 
 
 
Richard R. Pickard, an individual
 
 
 
 
 
 
 
 
 
 
 
 











-11-

--------------------------------------------------------------------------------





EXHIBIT A
SUPPLEMENTAL SEPARATION AGREEMENT
This Supplemental Separation Agreement (the “Supplemental Separation Agreement”)
is entered into as of _____________________, by and between Plantronics, Inc.
(the “Company”) and Richard R. Pickard (“Executive”) (collectively, the
“Parties”). Any terms capitalized and not specifically defined herein shall have
the meaning ascribed to them under the Transition Agreement, dated September 6,
2016 (the “Transition Agreement”).
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees, including, but not limited to, any
and all claims arising out of or in any way related to Executive’s employment
with and services to the Company, including, but not limited to, from the
Effective Date of the Transition Agreement through the Effective Date of this
Supplemental Separation Agreement.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:
1.    Consideration. The Company agrees to pay Executive, less applicable
withholding, the payments described in Section 2 of the Transition Agreement,
pursuant to the terms and conditions thereof.
2.    Acknowledgments and Agreements.
a.    Executive acknowledges and represents that the Company will have paid all
salary, wages, bonuses, commissions and any and all other benefits due to
Executive as of the Effective Date of this Supplemental Separation Agreement.
Executive further acknowledges that he has not and will not accrue any vacation
as of the Effective Date of this Supplemental Separation Agreement. For
avoidance of doubt, Executive will be entitled to receive all benefit
entitlements vested and non-forfeitable as of the Transition Date, pursuant to
written terms of any applicable employee benefit plan sponsored by the Company
and to the extent that Executive continues to have account balances in any such
plans after the Transition Date, Executive shall be entitled to receive the
value of those account balances to be paid or otherwise distributed in
accordance with the terms and conditions of such plans and applicable elections
made by Executive with respect thereto.
b.    Each of Executive’s equity awards shall continue to be governed by the
terms and conditions of the applicable Company equity plan under which the award
was granted and applicable equity award agreement, as amended by the Transition
Agreement (each an “Equity Award Document”, and together, the “Equity Award
Documents.”)
3.    Release of Claims. Executive agrees that the consideration described in
Section 1 hereof represents consideration for both (A) Executive’s
acknowledgements and agreements under Section 2 and (B) a release and waiver of
any and all claims against the Company and any of the Releasees relating to his
employment with the Company, including, but not limited to, from the Effective
Date of the Transition Agreement through the Effective Date of this Supplemental


-12-

--------------------------------------------------------------------------------




Separation Agreement, as well as any claims under any local ordinance or state
or federal employment law, including laws prohibiting discrimination in
employment on the basis of race, sex, age (in particular, any claim under the
Age Discrimination in Employment Act), disability, national origin, or religion,
as well as any claims for wrongful discharge, breach of contract, attorneys’
fees, costs, or any claims of amounts due for fees, commissions, stock options,
expenses, salary, bonuses, profit sharing or fringe benefits. Executive further
acknowledges and agrees that the terms of Sections 4 and 5 of the Transition
Agreement shall also apply to this Supplemental Separation Agreement and are
hereby incorporated and extended through the Effective Date of this Supplemental
Separation Agreement.
4.    Confidential Information and Non-Solicitation. Executive acknowledges and
reaffirms his obligation to keep confidential all non-public information
concerning the Company that Executive acquired during the course of his
employment with the Company, as stated more fully in the Confidentiality
Agreement Executive signed at the beginning of his employment, which remains in
full force and effect. Executive affirms his obligation to keep all Company
information confidential and not to disclose it to any third party in the
future. The Confidentiality Agreement is incorporated herein by this reference,
and Executive agrees to continue to be bound by the terms of the Confidentiality
Agreement.
5.    Return of Company Property. As part of Executive’s existing and continuing
obligation to the Company, Executive agrees that as of the Actual Termination
Date, Executive will return to the Company, all Company information, including
files, records, computer access codes and instruction manuals, as well as any
Company assets or equipment that Executive has in his possession or under his
control. Executive further agrees not to keep any copies of Company information.
Executive confirms that as of the Actual Termination Date he will return to the
Company in good working order all keys, files, records (and copies thereof),
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices, cellular phones and pagers), access or
credit cards, Company identification, Company vehicles and any other
Company-owned property in Executive’s possession or control and will leave
intact all electronic Company documents, including, but not limited to, those
that Executive developed or helped to develop during his employment. Executive
further confirms that he has canceled all accounts for his benefit, if any, in
the Company’s name, including, but not limited to, credit cards, telephone
charge cards, cellular phone and/or pager accounts and computer accounts.
Notwithstanding the foregoing and on the Actual Termination Date, the ownership
of Executive’s Company issued laptop computer will be deemed to have transferred
from the Company to Executive, provided that (1) Executive shall promptly make
the laptop computer available to the Company so that the Company may make a copy
of any Company-related materials housed on such laptop, and (2) promptly
following the Actual Termination Date, Executive agrees to promptly make the
laptop computer available to the Company for the purpose of scrubbing any
confidential Company information from such laptop computer. The fair value the
laptop computer will be taxable compensation that the Company will report on
Executive’s W-2 and any tax withholding will be taken and subtracted from any
payments due to Executive under Section 2 of the Transition Agreement. For
purposes of clarification, the iPhone 6 plus used by Executive as of the
Effective Date of the Transition Agreement remains Executive’s personal
property.
6.    Acknowledgments and Right to Revoke. Executive acknowledges that he has
been given twenty-one (21) days after receipt of this Supplemental Separation
Agreement to consider


-13-

--------------------------------------------------------------------------------




this Supplemental Separation Agreement and the date of receipt for purposes of
the Supplemental Separation Agreement will be the Transition Date. By signing
this Supplemental Separation Agreement, Executive acknowledges that he was
offered a period of at least twenty-one (21) days to consider the terms of this
Supplemental Separation Agreement but, to the extent not taken, Executive
chooses to waive this consideration period. If Executive does not accept this
Supplemental Separation Agreement within that time, it will become null and
void. Executive is advised to consult with an attorney prior to executing this
Supplemental Separation Agreement. Executive represents and agrees that he fully
understands his right to discuss all aspects of this Supplemental Separation
Agreement with his private attorney, that he has availed herself of this right,
that he has carefully read and fully understands all of the provisions of this
Supplemental Separation Agreement, and that he is voluntarily entering into this
Supplemental Separation Agreement. Executive understands and agrees that the
waiver of rights contained in this Supplemental Separation Agreement is only an
exchange for the consideration specified herein, and that he would not otherwise
be entitled to such consideration. Once Executive has signed the Supplemental
Separation Agreement, Executive can revoke his acceptance within seven (7) days
by so notifying InaMarie Johnson, Human Resources, 345 Encinal Street, Santa
Cruz, California 95060. Fax number: 831-426-0136. This Supplemental Separation
Agreement will become effective on the eighth day following Executive signing it
(the “Effective Date”).
7.    Entire Agreement. This Supplemental Separation Agreement, the Equity Award
Documents, the Transition Agreement and the Confidentiality Agreement,
constitute the entire agreement and understanding between the Parties concerning
the subject matter of this Supplemental Separation Agreement and all prior and
contemporaneous representations, understandings, and agreements concerning the
subject matter of this Supplemental Separation Agreement (other than the
Confidentiality Agreement) have been superseded by the terms of this
Supplemental Separation Agreement.


-14-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Supplemental Separation
Agreement on the respective dates set forth below.


Dated: _______________    By             
             [NAME]
[TITLE]
        
        
         Richard R. Pickard, an individual


Dated: _____________    By             




-15-

--------------------------------------------------------------------------------







PLANTRONICS INC
 
 
 
PERSONNEL VESTING SUMMARY
 
 
 
 
 
 
 
 
 
 
 
 
AS OF 09/06/2016
 
 
 
 
 
 
 
 
 
 
 
 
Market Value: $0.0
 
 
 
 
 
 
 
 
 
 
 
 
Report Type: Awards
 
 
 
 
 
 
 
 
 
 
 
 
Dividends : Yes
 
 
 
 
 
 
 
 
 
 
 
 
Dividend Details : No
 
 
 
 
 
 
 
 
 
 
 
 
Status : Active
 
 
 
 
 
 
 
 
 
 
 
 
Participant ID is 2411
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ID
Type
Grant
Number
Grant
Date
Plan
Shares
Price
Total
Vested
Total
Unvested
Vest
Date 1
Shares
Vesting 1
Vest
Date 2
Shares
Vesting 2
Vest
Date 3
Shares
Vesting 3
Vest
Date 4
Shares
Vesting 4
2411
RSA
8,564


10/19/2005
2003
4,000


$
0.01


4,000


—


11/10/2006
800


11/10/2007
800


11/10/2008
800


11/10/2009
800


 
 
20,178


10/26/2007
2003
2,000


$
0.01


2,000


—


11/10/2008
500


11/10/2009
500


11/10/2010
500


11/10/2011
500


 
 
24,542


10/27/2008
2003
2,000


$
0.01


2,000


—


11/10/2009
500


11/10/2010
500


11/10/2011
500


11/10/2012
500


 
 
27,728


5/7/2010
2003
1,000


$
—


1,000


—


5/10/2011
250


5/10/2012
250


5/10/2013
250


5/10/2014
250


 
 
29,732


11/5/2010
2003
7,000


$
—


7,000


—


11/10/2011
1,750


11/10/2012
1,750


11/10/2013
1,750


11/10/2014
1,750


 
 
30,790


5/6/2011
2003
5,000


$
—


5,000


—


5/6/2012
1,250


5/6/2013
1,250


5/6/2014
1,250


5/6/2015
1,250


 
 
31,809


5/4/2012
2003
4,000


$
—


4,000


—


5/4/2013
1,000


5/4/2014
1,000


5/4/2015
1,000


5/4/2016
1,000


 
 
33,339


5/31/2013
2003
5,000


$
—


5,000


—


5/31/2014
1,667


5/31/2015
1,667


5/31/2016
1,666


 
 
 
 
34,148


5/2/2014
2003
5,500


$
—


3,667


1,833


5/31/2015
1,834


5/10/2016
1,833


5/10/2017
1,833


 
 
 
 
35,407


4/29/2015
2003
5,500


$
—


1,834


3,666


5/10/2016
1,834


5/10/2017
1,833


5/10/2018
1,833


 
 
 
 
36,738


5/6/2016
2003
3,000


$
—


—


3,000


5/10/2017
1,000


5/10/2018
1,000


5/10/2019
1,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTALS
 
 
 
35,501


8,499


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





-16-